Exhibit 10.1

FOURTH AMENDED AND RESTATED

DESTINATION XL GROUP, INC.

ANNUAL INCENTIVE PLAN

 

 

I.

SUMMARY AND OBJECTIVES

Destination XL Group, Inc. (“Company”) has developed this Fourth Amended and
Restated Annual Incentive Plan (the “Incentive Plan”) to provide opportunities
for eligible associates of the Company and its subsidiaries to earn meaningful
rewards for excellent annual performance. The Incentive Plan aims to align the
interests of the Incentive Plan participants with those of our shareholders.
Bonus awards are cash payments based on actual results measured against
pre-established Company financial performance (“Bonus Awards”). Bonus Awards are
intended to provide a reward to eligible Incentive Plan participants and
supplement the base salary program. A fiscal year is referred to as a “Plan
Year”. Bonus Awards made hereunder are being made pursuant to, and shall be
subject to the terms and conditions specified in, the Company’s 2016 Incentive
Compensation Plan as amended and restated, and any subsequent
shareholder-approved incentive plan (the “2016 Compensation Plan”).

 

 

II.

ELIGIBILITY

 

 

A.

GENERAL ELIGIBILITY REQUIREMENTS

Each Company employee who is classified by the Company as a staff director or
equivalent or higher during a Plan Year will be eligible to participate in the
Incentive Plan for such Plan Year (a “Participant”). Except as required by this
Incentive Plan or applicable law or unless specifically determined otherwise by
the Compensation Committee, a Participant whose employment terminates prior to
payment of Bonus Awards for a Plan Year will not be eligible to earn a Bonus
Award under the Incentive Plan for that Plan Year.

 

 

B.

TRANSFERS TO OTHER BUSINESS UNITS

A Participant who transfers business units within the Company during the Plan
Year will have his or her Bonus Award, if any, determined based on the number of
days in each of the business units during the Plan Year, subject to the
satisfaction of the other terms and conditions of this Incentive Plan. The
Participant’s eligibility to earn a Bonus Award in any business unit will be
determined in accordance with any applicable performance criteria for that
business unit.

 

 

C.

CHANGES IN POSITION

A Participant who changes from one management position to another, through a
promotion, transfer, or demotion is eligible to earn an adjusted Bonus Award,
prorated to take into account the number of days the Participant held each
position during the Plan Year. The amount of such prorated Bonus Award shall be
determined by the Compensation Committee in its sole discretion.

 

 

D.

TERMINATION

Subject to paragraph II G below, to be eligible to earn a Bonus Award, a
Participant must be actively employed through the time the Bonus Award is paid,
unless otherwise required by applicable law, or specifically determined
otherwise by the Compensation Committee.

 

 

E.

COMPLIANCE WITH APPLICABLE REGULATIONS

In order to be eligible to earn a Bonus Award under this Incentive Plan, a
Participant must comply with all applicable state and federal regulations and
Company policies.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

F.

LEAVES OF ABSENCE

Unless otherwise required by applicable law, a Participant who is employed by
the Company prior to the first day of the fourth quarter of the Plan Year, and
who is on a Company-approved leave of absence for any reason during the Plan
Year, shall be able to earn a Bonus Award in respect of such Plan Year, provided
that any Bonus Award shall be prorated based on the number of days the
Participant was employed by the Company during the Plan Year and the Participant
was not on leave as compared to the total number of days in the Plan Year.
However, for purposes of this paragraph II F, days of leave for which a
Participant has substituted accrued but unused paid vacation/sick/personal days
only, shall count as days worked in the Plan Year.

 

 

G.

RETIREMENT, DEATH OR DISABILITY

In the event that during any Plan Year the Company terminates a Participant’s
employment due to the Participant’s Disability (as defined in the 2016
Compensation Plan) or death or a Participant Retires (upon reaching Full
Retirement age as defined by Social Security), the Company shall pay the
Participant a pro rata portion (based upon the number of days the Participant
was employed by the Company during the Plan Year as compared to the total number
of days in the Plan Year ) of the Bonus Award otherwise payable under the
Incentive Plan for the Plan Year in which the Participant’s employment
terminates (which for the avoidance of doubt includes any adjustments required
under paragraph II F).  The amount of this pro rata Bonus Award shall be
determined based on the level of achievement of the applicable performance
criteria through the last day of the full fiscal month preceding Participant’s
termination measured against the performance criteria set for the Plan
Year.  Any amount payable under this paragraph II G shall be paid as soon as
reasonably practicable following the Participant’s termination of employment,
but in any event no later sixty (60) days following the Participant’s
termination.  Additionally, a Participant who has been terminated for any other
reason who is entitled to a bonus pursuant to paragraph II A will be paid a
pro-rated bonus in accordance with this paragraph as though the termination was
due to Disability, death or Retirement.

 

 

III.

THE INCENTIVE PLAN

Within 90 days after the beginning of each Plan Year, the Compensation Committee
will establish specific performance criteria that must be met in order for the
Bonus Awards to be payable.  Such criteria may be based on Company, business
unit and/or individual Participant performance. At the time that the performance
criteria is set, the Compensation Committee may determine that special matters
shall be considered or excluded, and except as otherwise specified by the
Compensation Committee at the time the goals are set, the Compensation Committee
shall exclude the impact of:  (i) restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (ii) an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, (iii) a change in accounting
standards required by generally accepted accounting principles, or (iv) any
other item or event specified by the Compensation Committee at the time the
goals are set. The performance criteria may be based on one or more of the
following measures which include but are not limited to: EBITDA, adjusted
EBITDA, sales, earnings per share, return on net assets, return on equity,
operating margin dollars, operating margin percent, gross margin dollars, gross
margin percent, liquidity metrics, and/or customer counts and/or service levels
and/or a combination of the above or similar measures relating to the business
or individual. With respect to customer service, customer service target levels
may be based on scores on blind test (“mystery”) shopping, customer comment card
statistics, customer relations statistics (e.g., number of customer complaints),
delivery response levels, and/or other customer service metrics.

 

--------------------------------------------------------------------------------

Exhibit 10.1

For each Plan Year, the Bonus Award will be based upon the level of satisfaction
of the performance criteria selected by the Compensation Committee for that Plan
Year. A specified percentage of the Bonus Award will be paid, dependent upon the
performance as measured against the Company, business unit and/or individual
performance criteria. The Compensation Committee may establish a threshold goal
(which if not achieved will result in no Bonus Awards being payable), target and
maximum goals for each Participant. The performance criteria and targets used
may vary from one Participant to another in the sole discretion of the
Compensation Committee. Bonus Awards are limited to 150% (or such higher
percentage as determined by the Compensation Committee) of a Participant’s
Target Award (as defined below). Bonus Awards are subject to adjustment as
provided under the 2016 Compensation Plan.

 

 

IV.

PAYMENT CALCULATIONS

Each Participant will have a target bonus award (a “Target Award”) for each Plan
Year. Target Awards will be expressed as a percentage of the actual base
earnings (which is the blend of salary plus any salary adjustments made during
the course of the fiscal year) paid to the Participant during that Plan Year.
Company new hires who are eligible to participate in the Incentive Plan or those
becoming eligible to participate in the Incentive Plan for a portion of the
fiscal year will receive a prorated Bonus Award based upon the period of time
they are eligible. In order to be eligible to participate, a newly hired or
promoted employee must commence work or be promoted, as applicable, effective
prior to the first day of the Company’s fourth fiscal quarter.  The percentages
for the Target Award will be approved by the Compensation Committee based upon
the Participant’s job level and responsibilities and may vary for different
officers and/or business units.

At the end of the Plan Year, the Compensation Committee shall determine the
amount, if any, to be paid to each Participant and shall authorize Company to
pay the Participant the amount so determined and on a date to be determined by
the Compensation Committee in its sole discretion in accordance with the
Incentive Plan.  Bonuses will not be considered to be earned and/or payable
until the date they are paid.

Any Bonus Awards checks will be distributed after the end of the applicable Plan
Year, but not more than 90 days following the end of such Plan Year.

 

 

V.

PLAN ADMINISTRATION

 

 

A.

ADMINISTRATION

The Incentive Plan will be administered by the Compensation Committee. The
Compensation Committee will have broad authority for determining target bonuses
and selecting performance criteria, as described above; for adopting rules and
regulations relating to the Incentive Plan; and for making decisions and
interpretations regarding the provisions of the Incentive Plan, the satisfaction
of performance criteria, any appropriate adjustments to Bonus Awards and the
payment of Bonus Awards under the Incentive Plan.

 

 

B.

EMPLOYMENT AT WILL

This Incentive Plan does not create an express or implied contract of employment
between Company and a Participant. Both Company and the Participants retain the
right to terminate the employment relationship at any time and for any reason.

 

 

C.

BONUS PROVISIONS (AMENDMENTS AND TERMINATION)

Unless otherwise required by applicable law, Bonus Awards are not earned or
vested or payable until actual payments are made and the Company reserves the
right at any time prior to

 

--------------------------------------------------------------------------------

Exhibit 10.1

actual payment of Bonus Awards to amend, terminate and/or discontinue the
Incentive Plan in whole or in part whenever the Board of Directors or the
Compensation Committee of the Company determines that it is necessary or
appropriate.

The Incentive Plan may be amended or terminated by either the Board of Directors
or the Compensation Committee, provided that no amendment or termination of the
Incentive Plan after the end of a Plan Year may adversely affect the rights of
Participants with respect to their Bonus Awards for that Plan Year.

 

 

D.

RIGHTS ARE NON-ASSIGNABLE

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.

 

 

E.

WITHHOLDING AND SECTION 409A

All required deductions will be withheld from the Bonus Awards prior to
distribution. This includes federal, state or local taxes. The provisions of
Section 8(e) of the 2016 Compensation Plan shall apply to any Bonus Award that
is or may potentially be subject to the requirements of Section 409A of the
Internal Revenue Code.

 

 

F.

EMPLOYMENT AGREEMENTS

If a Participant has an employment agreement which references an annual
incentive plan bonus, this Incentive Plan describes how such bonus will be
determined and paid. To the extent there is any conflict between the language of
an employment agreement and this Plan, the language in the Incentive Plan and
the 2016 Compensation Plan shall govern.

 

 

G.

EFFECTIVE DATE

The effective date of this Fourth Amended and Restated Annual Incentive Plan
shall be February 3, 2019.

 

 

 

 

 

 

 

 